Opinion issued September 8, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00716-CV
———————————
In re Gerald William Hnatiuk, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator Gerald
William Hnatiuk filed a petition for writ of mandamus challenging the trial
court’s[*] August 9, 2011 order
granting the motion to enforce filed by real party in interest Nola Bernice
Hnatiuk, ordering him to pay Nola’s attorney’s fees, and holding him in
contempt of court.  We deny the petition
for writ of mandamus.  The motion for
temporary relief is dismissed as moot.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.




[*]
          The underlying case is In the Interest of J.H. and M.A.H., Children,
Cause No. 2007-53770, in the 310th District Court of Harris County, Texas.  The respondent is the Honorable Lisa Millard.